PER CURIAM.
Petitioner is hereby granted a belated appeal of the May 17, 2010, judgment and sentence in Escambia County Circuit Court case number 2009-0856-CFA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. RApp. P. *10219.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
BENTON, C.J., KAHN, and WETHERELL, JJ., concur.